Dissenting opinion by
Judge Nunn:
The county of Logan voted local option at an election held under chapter 81 of the Kentucky Statutes, after what is known as the “Cammack Amendment” became a law. After local option had been in force for over three years, appellees sought to have another vote taken on the question confined to the city of Russellville, a city of the fourth class. Appellants resisted the right to a vote in the city alone, and contended that the whole county should vote or an election could not be liad. Appellants lost in the lower court and have appealed.
In order that a thorough understanding of the question involved might be had, we will quote all the statutes on the subject as they existed at the time the Cammack Act, or amendment, took effect. Section 1596 is as follows:
“All elections to take the sense of the people -of any town, city, county, district or precinct as to whether or not spirituous, vinous or malt liquors shall be sold, bartered or loaned therein, or -the sale thereof regulated, shall be held as hereinbefore provided for the election of county, town, city, district or precinct officers, except that a vote on such questions shall be held on a day other than the regular election day. All laws, general or special, now in force, inconsistent with this act, or any part of its provisions, are hereby repealed.”
This section appears under the head of “Local Option,” chapter 41, Kentucky Statutes.
Section 2554 is as follows:
“Upon application, by written petition, signed by a number of legal voters in each precinct of the territory to be affected, equal to twenty-five per cent, of the votes cast in each of said precincts at the last preceding general election, and when for town or city elections, the *321number of votes east at the last city or town election, it shall be the duty of the judge of the county court in such county, at the next regular term thereof after receiving, said petition, to make an order on his order book directing an election to be held in said county, city, town, district or precinct, as the case may be, on some day named .in said petition, not earlier than sixty days after said application is lodged with the judge of said court, which order shall direct the sheriff, or other officer of said county, who may be appointed to hold said election, to open a poll at each and all the voting places in said county, .city, town, district or precinct on said date, for the purpose of taking the sense of the legal voters of said county, city, town, district or precinct who tir“e qualified to vote at elections for county officers, upon the proposition whether or not spirituous, vinous or malt liquors shall be sold, bartered or loaned therein, or whether or not any prohibition law in force in any county, city, town, district or precinct, by virtue of any general or special act or acts’, shall become inoperative; and counties, cities, towns, districts or precincts in which the sale, barter or loan of spirituous, vinous or malt liquors are now prohibited may have a vote thereon under the provisions of this act.”
Section 2563 is- as follows:
“The election or elections herein provided for shall not be held for any (county), city, town, district or precinct oftener than once in every three years. ’ ’
The last two sections quoted are under the head of “Local Option,” chapter 81, Kentucky Statutes.
Thus the matter stands upon the question involved, unless the Cammack Act has changed it. That it may be seen to what extent, if any, that act has changed th'e law, we will copy section 2560, Kentucky Statutes, as it existed before the passage of that act. It was as follows:
“'If, at an election held fór an entire county, it shall be found that a majority of the legal votes cast at said election are in favor of the sale, barter or loan of spirituous, vinous or malt liquors, then, in that event, it shall not be lawful to sell, barter or loan any such liquors in any portion of said county where such sale, barter or loan has been prohibited by special act of the Legislature; but such act shall continue in force as if no election had been held; nor shall it be lawful to sell, barter or loan any ■such liquors in any city, town, district or precinct in *322s.aid county where, previous to said election, such city, town, district or precinct had already, by vote, prohibited such sale, barter or loan, unless a majority of those voting in a precinct or precincts, town or towns, city or cities, in which the sale, loan or barter shall be prohibited, voted in favor of such sale, loan or barter, then in the precincts, towns or cities so voting, such sale, loan or barter shall no longer be prohibited; and if, at any election held for the county at large, it shall be found that a majority of the legal votes cast in said election are against the sale, barter or loan of spirituous, vinous or malt liquors therein, yet it shall be lawful to sell such liquors in any city, town, district or precinct in said county where, previous to such election, any city, -town, district or precinct had already, by vote, voted in favor thereof, unless a majority of the legal voters voting in such city, town, district or precinct at such election vote against the sale, barter or loan thereof, in which event it shall no longer be continued.”
We will now copy the Cammack'amendment which may be found on page 86 of the Acts of 1906, and which is now section 2560 of the Kentucky Statutes. It is as follows: (Including the title and enacting clause.) •
“An Act to amend section 2560 of the Kentucky Statutes, it being a portion of article 1 of chapter 81 of the Kentucky Statutes, entitled ‘Liquors, Intoxicating.’
“Be it enacted by the General Assembly of the Commonwealth of Kentucky:
“Section 1. That section 2560 of the Kentucky Statutes, it being a portion of article 1, of chapter 81, of the Kentucky Statutes, entitled ‘Liquors, Intoxicating,’ be, and the same is hereby, repealed, and in lieu thereof, it is hereby enacted:
“Section a. No election in any town, city, district or precinct of a county shall be held, under this article, on the same day on which an election for the entire county is held, except the cities of the first, second, third and fourth classes may hold an election on the same day on which an election for the entire county is held. When an election is held in an entire county and the majority of the legal votes cast at said election are against the sale, barter or loan of spirituous, vinous or malt or other intoxicating liquors, then it shall not be lawful to sell, barter or loan any such liquors in any portion of the county. If at such an election for the entire coun*323ty tlie majority of tlie legal votes cast are in favor of tlie sale, barter or loan of any sucb liquors, sucb election si i all not operate to make it legal to grant license to sell, barter or loan such liquors in any territorial division of such county from which the sale, barter or loan has been excluded by an election held under this article, or by special act, but the status of such territorial division shall remain as if no such election had been held.
“‘Section b. No election shall be held in any election precinct under this act on the same day on which an election is held for the district or city of which the precinct is 'a part. If at an election held for such entire district or city, the majority of legal votes cast shall be in favor of the sale, barter or loan of spirituous, vinous or malt liquors, then the status in the several precincts thejeof shall remain as it was before said election; but if the majority should be against the sale, then the sale, barter or loan of such liquors shall be unlawful in every portion of said district or city.”
“Approved March 14, 190.6.”
It will be observed that the only change made by the Oammack Amendment were that cities of the first, second, third and fourth classes should be permitted to vote as a unit on the same day that the county voted, and if they do not obtain an order of election on the same day that the county votes as a unit, they cannot remain wet if the county votes dry, even though the city votes wet, as it had no order for a separate election on the same day with the county. The amendment was only of section 2560, Kentucky Statutes; the balance of the act remains as before.
In the case cf O’Neal v. Minary, 125 Ky., 571, the court, said:
“The act of 1906 simply repeals section 2560 of the former local option law, and substitutes a new provision in its stead. It did not change any of the other provisions of the act.”
In that case, which was decided after the Cammack Amendment became effective, the county voted as a unit and Versailles, a fourth class city, did not claim its right to act as a separate unit, therefore the court held that the whole county, including Versailles, acted as one unit and Versailles was bound by it as much as any other precinct so long as that law remained in force, Avhich is forever, unless one of the units takes the proper steps to have a vote after three years.
*324In the case of May v. Ferguson, &c., 135 Ky., 411 (122 S. W., 208), the court said.:
“The county is the absolute unit in all counties save those in which there is situated a city of the first, second, third or fourth classes, and in such counties all of the territory outside of such city limits is an absolute unit, and the city is made a separate unit.”
■ And further on in the opinion it is settled, as in the opinion in the case of O’Neal v. Minary, supra, that if a city of the classes named fails to take a separate vote on the same day, the whole county becomes a unit for three years. .But there is nothing in the opinions referred to nor in the Cammack Amendment that would prevent one of the cities named from acting as a separate unit and calling an election three years afterwards, as sections 2554 and 2563 expressly authorize, and which were neither repealed nor changed by the amendment.
For these reasons,' the general rule that the same district that votes whisky out must vote it back again, is changed in this instance by the statutes, and I, therefore, dissent.